1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     BRIAN CLAY COOK,                                  Case No. 3:19-cv-00081-MMD-CLB

7                                  Petitioner,                        ORDER
             v.
8
      RENEE BAKER, et al.,
9
                               Respondents.
10

11          Petitioner filed an unopposed motion for extension of time (third request). (ECF No.

12   34.) The Court finds that good cause exists to grant the motion. It is therefore ordered that

13   Petitioner’s motion (ECF No. 34) is granted. Petitioner will have up to and including

14   February 27, 2020, to file a second amended petition.

15          DATED THIS 14th day of February 2020.

16

17
                                                 MIRANDA M. DU
18                                               CHIEF UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26

27
28
